Title: To James Madison from Frederick Jacob Wichelhausen, 7 March 1803
From: Wichelhausen, Frederick Jacob
To: Madison, James


					
						Sir!
						Bremen the 7th. March 1803
					
					I beg leave of referring you to my last respects of the 2nd. July, wherewith I had the honor of transmitting you the semi-annual report of 1802.  Since that time nothing has occurred at this city, which in my opinion deserved an immediate communication to the US.  Under the 1st. December I have been favored again, with a circular letter from your Department, signed by M. Dan: Brent, under date the 26th. Aug, directing us, that all future expenditures of public money for the relief of our Seamen, should be regulated and made in strict conformity with the Act of Congress of the 14th. April 1792 and that the reimbursements of reasonable expences beyond this sum were limited in its operation and no longer in force, as the restoration of peace had entirely done away the necessity of such a measure, all which I have duly observed, and for the future shall govern myself by it.
					In conformity with my duty, I have now the honor of waiting upon you again, with the semi-annual list of American arrivals and departures at this port in the last 6 Month of last year, drawn out as usual.  Again I cannot omit observing, that the present report proves very small, in comparison to those transmitted in former times. however as the greatest part of the Commerce of the United States with this City is carried on in Bremen vessels, they being enabled to navigate at much lower wages than the Americans, the conclusion can consequently not be drawn, that by the declining of American navigation to this city, the business had diminished in the same proportion; although it is true a very extensive branch of our Commerce, the Westindia bussiness (which in times of war, was mostly alone carried on by the United States) now takes its former direction again and will soon oblige the ports of Germany, to buy their Coffee and Sugar which before they received in great quantities from the United States in France Holland and Spain, yet some branches are still left which will induce us to look upon a continued intercourse between the US and this City as desirous and lucrative.  Two of the first articles of the growth of the US Rice and Tobacco, are always much demanded at this city, and especially the latter article from Maryland is paid here generally higher, than in any port of Europe; besides the United States use still great quantities of our manufacture goods viz. Glasswares, Linnens etc for inland consumption, and especially the course kind of this comodity, which is all made in the neighbourhood of Bremen, and consequently no where exported on such moderate terms, are much demanded for the back country of the U.S.  Therefore as long labour hire remains in Germany on account of its greater population so much cheaper than in the US, no Manufactures of this kind can rivalise with the germans, and the US for a number of years, will be obliged still, to take their wants in those articles, from this country.
					I embrace at the same time this opportunity of communicating to you also those alterations or rather acquisitions, which by the conclusion of peace at Luneville, and by those changes arisen from it in consequence, this city has attained.  The two mediating powers Russia and France judging it most conducive for the general interest, that out of the great number of free cities in Germany 6 of them, viz Augsburg, Nürnberg, Franckfurth a/m, Lubeck, Hamburg & Bremen, should be supported in their freedom and independence, it was resolved, in order, that those cities might possess and enjoy the most perfect neutrality, that all property lying within their walls and boundaries, should be surrendered to them entirely and not be subject to any claim whatsoever from any foreign power; in consequence of this resolution, the city of Bremen acquired several villages the town of Vegesak (the harbour of that name was already its possession before) the Dom or the great cathedral Church of the Lutherans, and about 200 Houses in the city, all which belonged formerly to the Electorate of Hannover; it was further resolved, that those cities in all future wars of the Empire, should not be compelled to pay military contributions, under any name or pretext whatsoever.  All those determinations, are chiefly for Hamburg and Bremen of the greatest importance, as those cities in a future war at Sea, will be enabled thereby to carry on a very extensive and lucrative trade, the belligerent powers being deprived of every pretext not to consider these cities as perfect neutral, and the hanseatic flag will in future appear with much less fear on the different seas than in any of the foregoing wars.  On the part of France, the very important proposition for Bremen was also made, that the duty on the Weser, called Elsflether duty should be annihilated also, however the Duke of Oldenburg, Proprietor of said duty, opposing strongly to it, and being seconded by Russia, great doubts are entertained, whether this great point for Bremen will be carried, the more so, as it is finally resolved, that the sundry duties on the Rhine should also continue, for the maintainement of the Arch-Chancellor of Germany, the present Elector of Ashaffenburg, and for several other disbursements.
					As for the other various alterations in Germany, which to give the particulars of, would require and immense time, I think them too little interresting for the US, and out of my way to give a Statement thereof.  Should you nevertheless request it, I shall not fail to wait upon you with the same in so much as lies in my power.  Only I beg leave still to remark, although Germany appears, by these great changes, divisions and losses, in the Eyes of the world, as a very weak and impotent body of state, yet those alterations, where so many small regencies and especially eclesiasticals, are annihilated entirely, tend more to promote, the true welfare and internal strenght of this great body, than to its disadvantage; the constitution of the german Empire, it is true, has been injured by it greatly, however this constitution, was injured before so frequently by the great and powerful members of the german Empire themselves, that by no means this can be considered a great loss. The Deputation at Regensburg will not sooner dissolve, before all those new determinations and alterations are distinctly regulated, to avoid all future discussions on this subject.  May they attain to this noble purpose in a short time; and be led in their deliberations by liberal and equitable principles so as to give general satisfaction.
					As the winter of this year has been very severe and lasting and interrupted our navigation entirely for upwards of two months, I have been prevented thereby of transmitting you this report any sooner, wherefore I flatter myself you will excuse this delay; at the same time I beg you to accept the assurance of the most profound respect, with which I have the honor to subscribe, Sir! Your most obedient humble Servant
					
						Fredk Jacob Wichelhausen
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
